Citation Nr: 1023719	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Pittsburgh, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
denied the Veteran's claims.

The Veteran was notified by a July 2009 letter that a hearing 
was scheduled before the Travel Section of the Board in 
September 2009.  The Veteran failed, without apparent cause, 
to appear for the scheduled hearing.  Therefore, his request 
for a hearing is considered as having been withdrawn.  38 
C.F.R. § 20.704 (2009).

The issues of entitlement to service connection for 
myocardial bridging, peripheral neuropathy (as secondary to 
Hodgkin's disease and chemotherapy), and myasthenia gravis 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
REFERRED to the AOJ for appropriate action.  

The Board also notes that the Veteran contended in a December 
2009 statement that military personnel misdiagnosed and 
failed to treat both myocardial bridging and 
thymoma/Hodgkin's disease while he was on active duty.  
Although the Veteran's December 2009 statement expresses a 
desire to raise a claim based on the alleged misdiagnosis and 
lack of treatment, the Board notes, and the Veteran is 
advised, that it does not have jurisdiction over such claims 
against military personnel. 

The issue of entitlement to an initial disability rating in 
excess of 10 percent for hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of Hodgkin's disease.

2.  The Veteran was diagnosed with a thymoma during service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
Hodgkin's disease are approximated.  38 U.S.C.A §§ 1131, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  

As the Board has granted the full benefit sought with respect 
to the issue on appeal, there is no prejudice to the Veteran 
under VA's duties to notify and assist.  As such, any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection Claim

The Veteran seeks service connection for Hodgkin's disease.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, a 
veteran prevails in a claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against a veteran's claim that the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The record reflects that the Veteran was diagnosed with a 
thymoma while in service, that he has a current diagnosis 
Hodgkin's disease, and that he has presented evidence linking 
Hodgkin's disease to his period of active service.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate: (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has been diagnosed as having Hodgkin's disease.  
He has stated that he either had undiagnosed Hodgkin's 
disease while in service (see letter dated December 2009) or 
that a thymoma that was not treated during service led to 
Hodgkin's disease (see letter dated July 2009).  

The Veteran's service treatment records reflect that the 
Veteran was evaluated as normal in May 1999 at time of 
enlistment.  He was seen multiple times in service for 
complaints of chest pain, shortness of breath, and fatigue.  
He was seen at a private medical facility in Germany and, in 
July 2001, was diagnosed with hypertension and a persistent 
thymoma.  In December 2001 the Veteran noted on a self-report 
of medical history that he did not have any tumor, growth, or 
cyst, and that he was in good health.  The Veteran's January 
2002 separation examination was normal, but the report 
indicates that he stated multiple complaints.  The examiner 
observed that there were no medical records to correlate any 
of his complaints to diagnoses and that the examination did 
not reveal any problems.

The Veteran has alleged that he experienced continuity of 
symptomatology - including chest pains, weight loss, and 
general feelings of sickness - during, and ever since, 
service.  See December 2004 statement.  He noted in an August 
2006 statement that, despite feeling unwell during service 
and being diagnosed with a thymoma, he was not sent for 
follow-up treatment.  In a November 2008 statement he 
reported that, subsequent to the diagnosis of thymoma, he was 
seen by military physicians who informed him that he did not 
have thymoma.  

Private medical records reveal that, in November 2004, the 
Veteran was noted to be experiencing anemia, fatigue, 
paresthesia, and weight loss; he was diagnosed with Hodgkin's 
disease.  

The Veteran was afforded a medical examination in August 
2005.  The examiner noted review of his service and post-
service treatment records.  She observed diagnoses of 
arterial hypertension and Hodgkin's disease, stage II B.  The 
examiner opined that Hodgkin's disease likely had been 
ongoing since 1999.  She based her opinion on the medical 
evidence reflecting a thymoma diagnosis in 2001, lack of 
treatment for the thymoma, and a November 2004 biopsy 
revealing malignancy.  The examiner noted that, in most 
cases, thymoma is benign.

A January 2006 e-mail message from a representative of the 
American Cancer Society states that it is unlikely that the 
Veteran would have experienced Hodgkin's disease prior to 
thymoma, but untreated thymomas increase the risk of cancer 
development.  The message explains that, while thymomas are 
distinguishable from Hodgkin's disease and there is not a 
clear relationship between them, it is possible that the 
Veteran experienced abnormalities within his lymphatic system 
that increased his overall risk.

The Veteran provided VA with a copy of a January 2006 e-mail 
from the August 2005 examiner who stated that "[she] pointed 
out in her report that this [thymoma] diagnosis was most 
likely wrong and that [he] already had Hodgkin's at that 
time."  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a physician's knowledge of relevant case facts 
bears on the probative value assigned to a medical opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  
Here, the case file clearly indicates that the Veteran was 
diagnosed with a thymoma while in service.  The August 2005 
examiner reviewed the pertinent service treatment records and 
provided an opinion that the July 2001 thymoma diagnosis 
likely was a misdiagnosis of Hodgkin's disease.  Although the 
January 2006 e-mail from the American Cancer Society 
representative states that there is no clear relationship 
between thymomas and Hodgkin's disease, it notes that 
untreated thymomas can raise the risk of cancer development.  
Further, the Veteran has reported continuity of 
symptomatology since service to the 2004 diagnosis of 
Hodgkin's disease and the Board notes that laymen such as the 
Veteran can attest to their in-service experiences and 
current symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993); also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  As the Board 
has found the opinion provided by the August 2005 examiner, 
as well as the Veteran's statements of continuity of 
symptomatology, credible, and the record contains evidence of 
an in-service injury, the Board finds that the claim should 
be granted.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Since the determinative question in this matter is whether 
there is a nexus between the Veteran's current diagnosis of 
Hodgkin's disease and an incident of service, and the record 
reflects competent, persuasive evidence of such a nexus, the 
Board finds that the evidence is in approximate balance as to 
service connection.


ORDER

Service connection for Hodgkin's disease is granted.


REMAND

The Veteran contends that his hypertension has worsened since 
his initial disability rating was assigned.  As the Veteran 
claims entitlement to an increased initial rating of 
hypertension by appealing the rating given at the time 
service connection was established, the Board must consider 
the propriety of assigning one or more levels of rating, 
referred to as "staged" ratings, from the initial effective 
date forward, based on evidence as to the severity of 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

A December 2005 rating decision assigned a 10 percent 
disability rating effective February 2005.  The Veteran 
submitted a July 2007 statement that "even a little bit of 
stress" causes his blood pressure to rise.  He noted in a 
December 2009 letter that he experiences headaches due to 
hypertension and medication.

As the Veteran contends that his service-connected 
hypertension has worsened and the record reflects that he was 
last afforded a VA examination in August 2005, the Board 
finds that an additional examination is warranted.  Where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 
3.327(a) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran 
an additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not 
limited to, any additional VA, or non-
VA, treatment.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain 
these records and associate them with 
the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform him and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.  The RO/AMC must then schedule the 
Veteran for a VA examination at an 
appropriate location to determine the 
current severity of his hypertension.  
The following considerations will govern 
the examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.  
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide current 
findings as to the severity of the 
service-connected hypertension.  The 
examiner must discuss the Veteran's 
contentions that his blood pressure 
rises even with little stress and 
that he experiences headaches related 
to hypertension.  

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of pertinent evidence of record.  If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should explain 
why and so state. 

d.  Any necessary tests or studies 
must be conducted and all clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective 
action.

4.  Thereafter, the RO/AMC must 
consider all of the evidence of record 
and readjudicate the Veteran's claim.  
The RO/AMC must consider the propriety 
of "staged" ratings based on any 
changes in the degree of severity of 
the Veteran's service-connected 
disability.  The Veteran and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned 
to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examination and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It 
has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


